Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated April 29, 2021.  Claims 1-20 of the application are pending.

Request for Continued Examination 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2021 has been entered.

Information Disclosure Statement

3.	Acknowledgment is made of the information disclosure statements filed on April 29, 2021 together with a list of patents and copies of papers.  The patents and papers have been considered.

Allowable Subject Matter

4.	Claims 1-20 of the application are allowed over prior art of record. 

5.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:

The closest prior art of record shows:
(1) design method for constructing an urban intelligence model using urban space data; evaluating the model using user feedback; calculating an evaluation index and displaying it; using Computer Aided Design methodology for urban planning and construction management; realizing a more intelligent and suitable urban planning design; the designs satisfy the design requirements; using preset algorithm to automatically generate design solutions; the design process is automatically done by a computer and the design result matches the preset target to a high degree; the city intelligent model is modified based on the feedback process resulting in fast evaluation and judgement (Wu, Zhi-qiang, Chinese Patent CN 107016221 A, dated June 2017); 
(2) developing urban high rise residential areas using city layout design principle; a three dimensional design system for building facilities; the construction affects the whole city function and efficient use of land; the construction meets the requirements of city life, shortening travel time resulting in energy savings and life with reduced traffic accidents; integrated design of city and its transportation network using computer; simulating and checking correction of design  to meet design specification; continuous search of design field resulting in reliable design; uniform planning, design, construction, completion and delivery resulting in speedy execution; the Xin, Chinese Patent CN 104631243 A dated May 2015); and 
(3) land development for a model city using urban environment data, geographic information system and simulation method; simulating urban population dynamic and urban land use change; search using different land use policy; urban population data, population growth, employment opportunities, land price changes, land development type are used in developing design strategies; Monte Carlo simulation is used to predict population growth during the future 10 years; configuration data is generated using constraint equations in sub models;displaying change of demographics of each area, change of income, business development and traffic planning for existing land use policy and adjust land use to maximize benefits to the residents (Xu et al., 102750411 A, dated October 2012). 

None of these references taken either alone or in combination with the prior art of record discloses a computer-implemented method for generating design options for an urban design project, specifically including: 
(Claim 1)  “generating a first geometrical mesh for a first candidate design based on a first design criterion associated with a first region of land;
subdividing the first geometrical mesh to generate a first plurality of neighborhoods;
generating a first metric for the first candidate design based on a first objective function;
modifying the first candidate design based on the first metric to generate a first design option; and

 
None of these references taken either alone or in combination with the prior art of record discloses a non-transitory computer-readable medium storing program instructions that causes the one or more processors to generate design options for an urban design project, specifically including: 
(Claim 11)  “generating a first geometrical mesh for a first candidate design based on a first design criterion associated with a first region of land;
subdividing the first geometrical mesh to generate a first plurality of neighborhoods;
generating a first metric for the first candidate design based on a first objective function;
modifying the first candidate design based on the first metric to generate a first design option; and
determining that a second metric generated for the first design option based on the first objective function exceeds the first metric, indicating that the first design option is a higher ranked design than the first candidate design” in combination with the remaining elements and features of the claimed invention.
 
None of these references taken either alone or in combination with the prior art of record discloses a system, comprising a processor for executing an urban design pipeline, specifically including: 

subdividing the first geometrical mesh to generate a first plurality of neighborhoods,
generating a first metric for the first candidate design based on a first objective function,
modifying the first candidate design based on the first metric to generate a first design option, and
determining that a second metric generated for the first design option based on the first objective function exceeds the first metric, indicating that the first design option is a higher ranked design than the first candidate design” in combination with the remaining elements and features of the claimed invention.
 
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2123
	June 3, 2021